Citation Nr: 0719876	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  06-24 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Whether new and material evidence as been received to 
reopen a claim for entitlement to service connection for 
nasopharyngeal carcinoma, to include as secondary to exposure 
to agent orange and asbestos.  

2.	Entitlement to service connection for a lung disorder 
claimed as emphysema, including as a result of exposure to 
asbestos.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953 and January 1954 to August 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In March 2007, the veteran testified at a video-conference 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming service connection for emphysema and 
cancer of the nasopharynx.  VA has been placed on notice that 
there may very well exist records of VA (and perhaps private) 
medical treatment pertinent to the veteran's claims which 
have not been associated with the claims file. 

During his March 2007 hearing, the veteran testified that he 
was treated for scarring of the lungs at "Brunsworth" 
(probably Brunswick) Naval Air Station in 1998 and 1999.  
Records of this treatment have not been obtained for review.      

In addition, it is noted that the veteran failed to report 
for a January 2007 VA examination because he was being 
treated for cancer at that time.  Prior to adjudication of 
the veteran's claims, an attempt should be made to obtain 
copies of all records of treatment the veteran received for 
cancer.  

After any additional records are added to the claims file, 
the veteran should be afforded a VA examination to determine 
the likelihood that the veteran has a lung problem related to 
asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  With the veteran's assistance, the 
RO/AMC should attempt to obtain copies of 
any records of pertinent medical treatment 
that remain outstanding.  Specifically, 
the RO/AMC should request copies of 
records of treatment in 1998 and 1999 at a 
facility identified as the Brunsworth 
(probably Brunswick) Naval Air Station.  
Additionally, an attempt should be made to 
obtain copies of records of recent 
treatment for cancer.  

2.  After the receipt of any records 
available, the veteran should be 
scheduled for a VA examination to 
diagnose or rule out a lung disorder 
related to asbestos exposure.  The 
examiner(s) should be supplied with the 
veteran's claims folder and should review 
all pertinent medical evidence.  
Specifically noted in this regard are 
medical records pertaining to emphysema 
and scarring of the lungs.  The 
examiner(s) should perform any and all 
necessary diagnostic testing and 
completely examine the veteran prior to 
rendering a diagnosis.  If it is 
determined that a high-resolution 
computed tomographic examination of the 
chest is necessary in order to verify the 
diagnosis, this should also be 
accomplished.  The examiner(s) should 
reconcile the final diagnosis with any 
diagnosis already of record, and should 
explain the rationale for all opinions 
given.  

The examiner(s) should specifically 
identify the precise nature of any lung 
disorder found and provide a medical 
opinion as to whether it is at least as 
likely as not that such disorder is 
related to inservice asbestos exposure or 
to any other aspect of the veteran's 
period of service.  All opinions 
expressed must be supported by complete 
rationale.

3.  The AMC should then review the record 
and readjudicate the issues on appeal.  
If any benefit sought remains denied, the 
appellant and his representative should 
be issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

